                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE
______________________________________________________________________________

BRITTANY N. DOTSON                                    )
                                                      )
      Plaintiff,                                      )
                                                      )
v.                                                    )        Civil Action No. ________________
                                                      )
WAKEFIELD & ASSOCIATES, INC.,                         )        Jury Trial Demanded
                                                      )
      Defendant.                                      )


                                          COMPLAINT


                                        INTRODUCTION

1.    This action arises out of Defendant Wakefield & Associates, Inc.’s (hereinafter “Wakefield”)

      violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in

      its illegal efforts to collect consumer debts from Plaintiff Brittany N. Dotson (hereinafter

      “Plaintiff”) that the Plaintiff allegedly owes to Vista Radiology, P.C. (hereinafter “Vista”)

      and Southeastern Emergency Physicians, LLC (hereinafter “SEP”) (collectively “Medical

      Services Creditors”).

                                JURISDICTION AND VENUE

2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

3.    Venue is proper in this District because a substantial part of the events or omissions giving

      rise to Plaintiff’s claims occurred here, Plaintiff resides here, and Wakefield transacts business

      here.

                                             PARTIES

4.    Plaintiff is a natural person who resides in Blount County, Tennessee.


                                    1
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 1 of 17 PageID #: 1
5.    Wakefield is a for-profit foreign corporation (Colorado) registered to do business in

      Tennessee with a principal office located at 10800 E Bethany Dr, Ste 450, Aurora, CO 80014-

      2697 that maintains Incorp Services, Inc., 216 Centerview Dr, Ste 317, Brentwood, TN

      37027-3226 as its registered agent.

                                   FACTUAL ALLEGATIONS

6.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

7.    Wakefield is an agent of both of the Medical Services Creditors and regularly engages in the

      business of using the mails and telephone system, sending collection letters, reporting to credit

      reporting agencies, including, Equifax, Experian, and TransUnion, paying the filing fees and

      process service fees to file state legal actions and requests for the issuance of garnishments of

      wages and levies of bank accounts, preparing sworn affidavits for its clients to sign in support

      of state legal actions, or for it to sign as an agent for its clients, and attempting to collect debts

      in person, all in an effort to collect consumer debts owed or due or asserted to be owed or

      due another, and is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

8.    Wakefield has alleged that Plaintiff incurred an obligation to pay money arising out of a

      transaction in which the money, property, insurance or services which are the subject of

      the transaction are primarily for personal, family or household purposes, and the obligation

      is therefore a “debt” as defined by 15 U.S.C. § 1692a(5), namely debts for medical services

      allegedly originally owed by the Plaintiff to the Medical Services Creditors (hereinafter

      “debt”).

9.    After default, the debts were assigned to Wakefield by the Medical Services Creditors who

      the Plaintiff allegedly owes or were otherwise acquired by Wakefield for purposes of

      collection from the Plaintiff.




                                    2
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 2 of 17 PageID #: 2
10.   The Plaintiff did not sign any contract with either of the Medical Services Creditors for them

      to provide her medical services. See Massey v. Casals, 2012 Tenn. App. LEXIS 901, *11-

      12, 2012 WL 6697594 (Tenn. Ct. App. 2012); Discover Bank v. Henson, 2008 Tenn. App,

      LEXIS 737, 2008 WL 5272530 at *3, (Tenn. Ct. App. 2008) (perm. app. den. Sup. Ct.,

      June 15, 2009) (“[W]ithout a written contract signed by Defendant, Discover Bank may

      not recover attorney’s fees or a contract rate of interest.”)

11.   The Plaintiff is not aware of any lawsuit that has been filed against her on behalf of either

      of the Medical Services Creditors that demands damages in the form of prejudgment

      interest, and even if a lawsuit has been filed against her in an attempt to collect the debts

      allegedly owed to either of the Medical Services Creditors, the Plaintiff is not aware of any

      court that has awarded either of the Medical Services Creditors prejudgment interest.

12.   Tenn. Code Ann. § 47-14-103(3) “provides the maximum effective rates of interest for

      certain transactions and states that for ‘all other transactions,’ the maximum effective rate

      of interest is ten percent (10%) per annum. . . . This statute does not authorize the

      assessment of interest on a debt; it provides the maximum interest rate if interest is to be

      assessed.[] Tennessee law does not provide a blanket 10% interest for all debts.” See

      Tiernan v. Capital Accounts, LLC, 2017 U.S. Dist. LEXIS 101152 at *3 (M.D. Tenn., June

      29, 2017).

13.   Tenn. Code Ann. § 47-14-109 “ provides guidance as to the date from which any interest

      assessed on certain debts shall accrue and then states that ‘in all other cases,’ the time from

      which interest is to be computed shall be the day when the debt is payable. . . . Again, the

      statute does not authorize assessment of interest on a debt; it provides the dates from which

      any such interest shall accrue. See Tiernan, supra, at *3-4.




                                    3
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 3 of 17 PageID #: 3
14.   In Tennessee, “[p]rejudgment interest, i.e., interest as an element of, or in the nature of,

      damages, as permitted by the statutory and common laws of the state as of April 1, 1979,

      may be awarded by courts or juries in accordance with the principles of equity at any rate

      not in excess of a maximum effective rate of ten percent (10%) per annum.” See Tenn.

      Code Ann. § 47-14-123.

15.   An award of prejudgment interest as damages in a civil action is within the discretion of

      the trial court. See Schoen v. J.C. Bradford & Co., 667 S.W.2d 97, 1984 Tenn. App.

      LEXIS 2605 (Tenn. Ct. App. 1984); Teague Bros., Inc. v. Martin & Bayley, Inc., 750

      S.W.2d 152, 1987 Tenn. App. LEXIS 3040 (Tenn. Ct. App. 1987); Otis v. Cambridge Mut.

      Fire Ins. Co., 850 S.W.2d 439, 1992 Tenn. LEXIS 722 (Tenn. 1992), rehearing denied, -

      - S.W.2d --, 1993 Tenn. LEXIS 142 (Tenn. Mar. 29, 1993); Otis v. Cambridge Mut. Fire

      Ins. Co., 850 S.W.2d 439, 1992 Tenn. LEXIS 722 (Tenn. 1992), rehearing denied, -

      - S.W.2d --, 1993 Tenn. LEXIS 142 (Tenn. Mar. 29, 1993); Hartman v. State -- S.W.3d --

      , 2003 Tenn. App. LEXIS 285 (Tenn. Ct. App. Apr. 14, 2003); Harrison v. Laursen, 128

      S.W.3d 204, 2003 Tenn. App. LEXIS 545 (Tenn. Ct. App. 2003), appeal denied, -- S.W.3d

      --, 2004 Tenn. LEXIS 112 (Tenn. Feb. 2, 2004).

16.   Tenn. Code Ann. § 47-14-123 “provides no help for Defendant either. That law provides

      that a court or jury may award prejudgment interest as an element of damages if permitted

      by the statutory or common laws of the state. . . . That statute clearly applies only if

      litigation is filed and the court enters judgment.” See Tiernan, supra, at * 4.

17.   The debts Wakefield is attempting to collect from Plaintiff for either of the Medical Services

      Creditors did not involve a contract signed by Plaintiff with either of the Medical Services

      Creditors and the debts never had interest added to it by either of the Medical Services




                                    4
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 4 of 17 PageID #: 4
      Creditors before the debts were assigned to Wakefield for collection from the Plaintiff or

      was otherwise acquired by Wakefield for purposes of collection from the Plaintiff.

                                  Collection Communications

18.   A “communication” under the FDCPA means conveying the information regarding a debt

      directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

                           Experian and TransUnion Credit Reports

19.   Experian and TransUnion are each a consumer reporting agency as defined in 15 U.S.C. §

      1681a(f) that regularly engage in the business of assembling, evaluating, and disseminating

      information concerning consumers for the purpose of furnishing credit reports to consumers

      and third parties.

20.   Plaintiff obtained copies of her Experian and TransUnion credit reports, both dated October

      26, 2020, which show that Wakefield is communicating information about the debts to the

      Plaintiff, Experian, TransUnion, and any other person or entity allowed to access the

      Plaintiff’s Experian and TransUnion credit information.

21.   Each reporting of the debt to Experian and TransUnion is a “communication” in an attempt

      to collect a debt as that term is defined by 15 U.S.C. § 1692a(2). See Fulk v. LVNV Funding

      LLC, 55 Supp. 3d 967, 973 (E.D. Ky. 2014) (“The Sixth Circuit has assumed, without

      concluding, that reporting a debt to a credit agency constitutes a ‘collection activity’ under

      the FDCPA. Purnell v. Arrow Fin’l Servs., LLC, 303 Fed. Appx. 297, 304 n.5 (6th Cir.

      2008); See also Riveria v. Bank One, 145 F.R.D. 614 (D. P.R. 1993); accord Blanks v.

      Ford Motor Credit, 2005 WL 43981, at *3 (N.D. Tex. Jan. 7, 2005) (communicating

      information to credit reporting agency is a communication in connection with the collection

      of a debt); Akalwadi v. Risk Mgmt. Alternatives, Inc., 336 F. Supp. 2d 492, 503 n.4 (D. Md.




                                    5
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 5 of 17 PageID #: 5
      2004) (reporting debt is “in connection with” debt collection); Sullivan v. Equifax, 2002

      WL 799856, 2002 U.S. Dist. LEXIS 7884, at *15, (E.D. Pa. April 19, 2002) (reporting a

      debt is a powerful collection tool); Ditty v. Checkrite, Ltd., 973 F. Supp. 1320, 1331 (D.

      Utah 1997) (reporting debt information to others is designed to give collector additional

      leverage over debtor); In re Sommersdorf, 139 B.R. 700, 701 (Bankr. S.D. Ohio 1991).

22.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

      entity allowed to access the Plaintiff’s Experian credit information since sometime in 2016

      that the Plaintiff owes a debt to Vista in the original amount of $196.00 (partial account #

      116150XXXX) and that it has increased in the last year from the original amount to

      balances in excess of the amount the Plaintiff legally owes, as follows:

                                                                            ADDED
                                                                           ILLEGAL
             MONTH                          BALANCE                        INTEREST

             November 2019                   $247.00                        $51.00

             December 2019                   $248.00                        $52.00

             January 2020                    $250.00                        $54.00

             February 2020                   $251.00                        $55.00

             March 2020                      $253.00                        $57.00

             April 2020                      $254.00                        $58.00

             May 2020                        $256.00                        $60.00

             June 2020                       $257.00                        $61.00

             August 2020                     $261.00                        $65.00

             October 2020                   $263.00                         $67.00




                                    6
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 6 of 17 PageID #: 6
23.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

      entity allowed to access the Plaintiff’s Experian credit information since sometime in 2016

      that the Plaintiff owes a debt to SEP in the original amount of $1,023.00 (partial account #

      116240XXXX) and that it has increased in the last year from the original amount to

      balances in excess of the amount the Plaintiff legally owes, as follows:

                                                                            ADDED
                                                                           ILLEGAL
             MONTH                          BALANCE                        INTEREST

             November 2019                   $1,339.00                      $316.00

             December 2019                   $1,347.00                      $324.00

             January 2020                    $1,357.00                      $334.00

             February 2020                   $1,364.00                      $341.00

             March 2020                      $1,372.00                      $349.00

             April 2020                      $1,382.00                      $359.00

             May 2020                        $1,390.00                      $367.00

             June 2020                       $1,400.00                      $377.00

             August 2020                     $1,417.00                      $394.00

             October 2020                   $1,433.00                       $410.00

24.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

      entity allowed to access the Plaintiff’s Experian credit information since sometime in 2016

      that the Plaintiff owes a debt to SEP in the original amount of $1,023.00 (partial account #

      116240XXXX) and that it has increased in the last year from the original amount to

      balances in excess of the amount the Plaintiff legally owes, as follows:




                                    7
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 7 of 17 PageID #: 7
                                                                           ADDED
                                                                           ILLEGAL
             MONTH                          BALANCE                        INTEREST

             November 2019                   $1,339.00                      $316.00

             December 2019                   $1,347.00                      $324.00

             January 2020                    $1,357.00                      $334.00

             February 2020                   $1,364.00                      $341.00

             March 2020                      $1,372.00                      $349.00

             April 2020                      $1,382.00                      $359.00

             May 2020                        $1,390.00                      $367.00

             June 2020                       $1,400.00                      $377.00

             August 2020                     $1,417.00                      $394.00

             October 2020                   $1,433.00                       $410.00

25.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

      entity allowed to access the Plaintiff’s Experian credit information since sometime in 2017

      that the Plaintiff owes a debt to SEP in the original amount of $2,281.00 (partial account #

      117033XXXX) and that it has increased in the last year from the original amount to

      balances in excess of the amount the Plaintiff legally owes, as follows:

                                                                            ADDED
                                                                           ILLEGAL
             MONTH                          BALANCE                        INTEREST

             November 2019                   $2,908.00                      $627.00

             December 2019                   $2,925.00                      $644.00

             January 2020                    $2,947.00                      $666.00

             February 2020                   $2,964.00                      $683.00




                                    8
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 8 of 17 PageID #: 8
             March 2020                      $2,982.00                      $701.00

             April 2020                      $3,003.00                      $722.00

             May 2020                        $3,020.00                      $739.00

             June 2020                       $3,043.00                      $762.00

             August 2020                     $3,082.00                      $801.00

             October 2020                    $3,116.00                      $835.00

26.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

      entity allowed to access the Plaintiff’s Experian credit information since sometime in 2017

      that the Plaintiff owes a debt to SEP in the original amount of $1,659.00 (partial account #

      117033XXXX) and that it has increased in the last year from the original amount to

      balances in excess of the amount the Plaintiff legally owes, as follows:

                                                                            ADDED
                                                                           ILLEGAL
             MONTH                          BALANCE                        INTEREST

             November 2019                   $2,114.00                      $455.00

             December 2019                   $2,127.00                      $468.00

             January 2020                    $2,142.00                      $483.00

             February 2020                   $2,155.00                      $496.00

             March 2020                      $2,168.00                      $509.00

             April 2020                      $2,183.00                      $524.00

             May 2020                        $2,195.00                      $536.00

             June 2020                       $2,212.00                      $553.00

             August 2020                     $2,240.00                      $581.00

             October 2020                    $2,265.00                      $606.00




                                    9
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 9 of 17 PageID #: 9
 27.   Wakefield has been communicating to the Plaintiff, Experian, and any other person or

       entity allowed to access the Plaintiff’s Experian credit information since sometime in 2018

       that the Plaintiff owes a debt to SEP in the original amount of $567.00 (partial account #

       118182XXXX) and that it has increased in the last year from the original amount to

       balances in excess of the amount the Plaintiff legally owes, as follows:

                                                                             ADDED
                                                                            ILLEGAL
              MONTH                          BALANCE                        INTEREST

              November 2019                   $640.00                        $73.00

              December 2019                   $645.00                        $78.00

              January 2020                    $650.00                        $83.00

              February 2020                   $654.00                        $87.00

              March 2020                      $658.00                        $91.00

              April 2020                      $663.00                        $96.00

              May 2020                        $668.00                        $101.00

              June 2020                       $673.00                        $106.00

              August 2020                     $682.00                        $115.00

              October 2020                    $691.00                        $124.00

 28.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2016 that the Plaintiff owes a debt to Vista in the original amount of $196.00 (partial

       account #116150****) and that the debt has increased from the original amount to a

       balance of $257.00 as of June 9, 2020, which is $61.00 in excess of the amount the Plaintiff

       legally owes.




                                     10
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 10 of 17 PageID #: 10
 29.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2017 that the Plaintiff owes a debt to SEP in the original amount of $1,659.00 (partial

       account #117033****) and that the debt has increased from the original amount to a

       balance of $2,212.00 as of June 9, 2020, which is $553.00 in excess of the amount the

       Plaintiff legally owes.

 30.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2017 that the Plaintiff owes a debt to SEP in the original amount of $2,281.00 (partial

       account #117033****) and that the debt has increased from the original amount to a

       balance of $3,043.00 as of June 9, 2020, which is $762.00 in excess of the amount the

       Plaintiff legally owes.

 31.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2018 that the Plaintiff owes a debt to SEP in the original amount of $567.00 (partial account

       #118182****) and that the debt has increased from the original amount to a balance of

       $673.00 as of June 9, 2020, which is $106.00 in excess of the amount the Plaintiff legally

       owes.

 32.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2016 that the Plaintiff owes a debt to SEP in the original amount of $1,023.00 (partial

       account #116240****) and that the debt has increased from the original amount to a




                                     11
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 11 of 17 PageID #: 11
       balance of $1,400.00 as of June 9, 2020, which is $377.00 in excess of the amount the

       Plaintiff legally owes.

 33.   Wakefield has been communicating to the Plaintiff, TransUnion, and any other person or

       entity allowed to access the Plaintiff’s TransUnion credit information since sometime in

       2016 that the Plaintiff owes a debt to SEP in the original amount of $1,023.00 (partial

       account #116240****) and that the debt has increased from the original amount to a

       balance of $1,400.00 as of June 9, 2020, which is $377.00 in excess of the amount the

       Plaintiff legally owes.

 34.   Each reporting of a debt that the Plaintiff allegedly owes to either of the Medical Services

       Creditors by Wakefield to the Plaintiff, Experian, TransUnion, and any other person or entity

       allowed to access the Plaintiff’s Experian and TransUnion credit information, is a

       communication by Wakefield in connection with collection of a debt that conveys information

       regarding the debt, including the name of the creditor the Plaintiff allegedly owes and the

       amount the Plaintiff allegedly owes, and is a “communication” as defined by 15 U.S.C. §

       1692a(2).

 35.   Each reporting of a debt by Wakefield to the Plaintiff, Experian, TransUnion, and any other

       person or entity allowed to access the Plaintiff’s Experian and TransUnion credit

       information, with the original creditor listed as either of the Medical Services Creditors,

       sought to collect a purported consumer debt incurred for personal, family or household

       purposes, and not for business purposes, specifically balances the Plaintiff allegedly owes for

       medical services provided to the Plaintiff by the Medical Services Creditors, plus illegal

       interest.




                                     12
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 12 of 17 PageID #: 12
                       FAIR DEBT COLLECTION PRACTICES ACT

 36.   The FDCPA is a federal statute which regulates debt collectors in the collection of

       consumer debts. See 15 U.S.C. §§ 1692 et seq.

 37.   Congress passed the FDCPA because “[t]here is abundant evidence of the use of abusive,

       deceptive, and unfair debt collection practices by many debt collectors . . . , [e]xisting laws

       and procedures for redressing these injuries are inadequate to protect consumers . . . , and

       [m]eans other than misrepresentation or other abusive debt collection practices are

       available for the effective collection of debts.” 15 U.S.C. §§ 1692 (a), (b), and (c).

 38.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

       collectors, to insure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent State

       action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692 (e).

 39.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

       443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

       extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

       F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762 F.3d

       529, 533 (6th Cir. 2014).

 40.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

       sophisticated consumer’—the usual objective legal standard in consumer protection cases.’

       Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007). (internal

       quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539 F.3d 327,

       333 (6th Cir. 2008)”. Stratton, supra, at 450.




                                     13
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 13 of 17 PageID #: 13
 41.   “Debt collection is performed through ‘communication,’ . . . ‘conduct,’ . . . or ‘means’.

       These broad words suggest a broad view of what the Act considers collection . . . [I]f a

       purpose of an activity taken in relation to a debt is to ‘obtain payment’ of the debt, the

       activity is properly considered debt collection.” See Glazer v. Chase Home Fin. LLC, 704

       F.3d 453, 461 (6th Cir. 2013).

                                 Wakefield’s FDCPA Violations

 42.   Plaintiff incorporates by reference all of the above paragraphs as though fully stated herein.

 43.   By adding illegal interest when attempting to collect a debt when there is no contract signed

       by the Plaintiff with either of the Medical Services Creditors that allows for the addition of

       interest to the principal amount, and by attempting to collect prejudgment interest when no

       judgment has been entered against the Plaintiff for a debt the Plaintiff allegedly owes to

       either of the Medical Services Creditors that allows the addition of prejudgment interest as

       damages, Wakefield falsely represented the amount of the debts the Plaintiff allegedly

       owes on the dates in the last year when Wakefield reported the debts to Experian and

       TransUnion.

 44.   By communicating to the Plaintiff, Experian, TransUnion, and any other person or entity

       allowed to access the Plaintiff’s Experian and TransUnion credit information, that the

       Plaintiff owes a greater amount than what she legally owes on the debts that she allegedly

       owes to either of the Medical Services Creditors and that prejudgment interest may legally

       accrue on the debts until they are paid without entry of a court judgment that awards

       prejudgment interest, and by attempting to collect interest on debts when there is no

       contract signed by the Plaintiff with either of the Medical Services Creditors that allows the

       addition of interest to the principal amount, Wakefield is:




                                     14
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 14 of 17 PageID #: 14
       (a)    causing actual damages to the Plaintiff by reporting to Experian and TransUnion

              credit information that the Plaintiff owes more than she legally owes, which lowers

              her credit score;

       (b)    falsely representing the character, amount, and legal status of the debts the Plaintiff

              allegedly owes and any compensation which may be lawfully received by

              Wakefield for collection of the debts, in violation of 15 U.S.C. §§ 1692e,

              1692e(2)(A), 1692e(2)(B), and 1692e(10);

       (c)    communicating credit information to the Plaintiff, TransUnion, and any other party

              allowed to access Plaintiff’s Experian and TransUnion credit report information,

              which is known, or which should be known to be false, in violation of 15 U.S.C. §

              1692e(8); and

       (d)    using unfair and unconscionable means to collect or attempt to collect any debt by

              collecting or attempting to collect any amount unless such amount is permitted by

              law, in violation of 15 U.S.C. §§ 1692f and 1692f(1).

                                            Summary

 45.   The above-detailed conduct by Wakefield in connection with collection of the debts and in

       an attempt to collect the debts was conduct in violation of multiple provisions of the

       FDCPA including, but not limited to the above-cited provisions.

                                       TRIAL BY JURY

 46.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. amend.

       7; Fed.R.Civ.P. 38.

                                    CAUSES OF ACTION

                                         COUNT I-VII




                                     15
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 15 of 17 PageID #: 15
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                          15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(2)(B),
                            1692e(8), 1692e(10), 1692f, and 1692f(1)

 47.   Plaintiff incorporates by reference all of the above paragraphs as though fully stated herein.

 48.   Wakefield’s foregoing acts and omissions constitute numerous and multiple FDCPA

       violations including, but not limited to each and every one of the above-cited FDCPA

       provisions, with respect to Plaintiff.

 49.   As a result of Wakefield’s FDCPA violations, Plaintiff is entitled to actual damages

       pursuant to 15 U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury;

       statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the amount of $1,000.00; and,

       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Wakefield.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Wakefield:

                                            COUNT I-VII

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                          15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(2)(B),
                            1692e(8), 1692e(10), 1692f, and 1692f(1)

       •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Wakefield

            and for Plaintiff, in an amount to be determined at trial by a jury;

       •    for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the amount

            of $1,000.00 against Wakefield and for Plaintiff;

       •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

            1692k(a)(3) against Wakefield and for Plaintiff; and

       •    for such other and further relief, as may be just and proper.



                                     16
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 16 of 17 PageID #: 16
 11/01/20                           Respectfully submitted,

                                    BRITTANY N. DOTSON



                                    s/      Alan C. Lee
                                    Alan C. Lee, BPR # 012700
                                    P. O. Box 1357
                                    Talbott, TN 37877-1357
                                    (423) 581-0924
                                    aleeattorney@gmail.com

                                    Attorney for Plaintiff




                                     17
Case 3:20-cv-00459-TAV-HBG Document 1 Filed 11/01/20 Page 17 of 17 PageID #: 17
